                                                                      USOCSDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONJCALLy FILED
                                                                    ··DOC#
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATEFi:;;JriLe:ro~:~llr;/r;:::?:,/:-::2:-0-:i:1~::-,--
                                                                                                r   I
    DAVID EVANS,

                                Plaintiff,

                    -against-
                                                                 ORDER
    THE CITY OF NEW YORK; NEW YORK
    POLICE DEPARTMENT; OFFICER                               14 Civ. 1785 (ER)
    LESLIE M. ROSA, Shield# 025255;
    OFFICER ISRAEL LOPEZ, Shield
    # 019123; and OFFICER JOHN DOE,

                                Defendants.

Ramos, D .J.:

        David Evans, proceeding initially through counsel, 1 brought the instant action on March

14, 2014. See Compl. ,r,r 3-9, Doc 1. In his Complaint, Mr. Evans alleges claims for false arrest,

false imprisonment, excessive force, assault and battery, malicious prosecution, intentional

infliction of emotional distress, conspiracy, and negligence. Id. The factual basis for Mr. Evans'

Complaint stems from an incident that took place in Bronx County on July 22, 2013, during

which Mr. Evans was stopped by Officer-Defendants Rosa and Lopez, allegedly punched in the

face by Rosa, allegedly "maced" by Lopez, and subsequently arrested by Rosa, Lopez, and other
                                                                                                                              I
                                                                                                                              t
officers with the New York Police Department. Id.   ,i,r 10-20. Mr. Evans alleges that Defendants'                            i
conduct violated 42 U.S.C. § 1983 and state law. Defendants deny liability. See Docs. 4, 32.                                  i
                                                                                                                              i
                                                                                                                              I
1
 On July 19, 2017, the Court granted Mr. Evans' request for withdrawal of counsel and directed
                                                                                                                              II
                                                                                                                              f
him to have substitute counsel enter an appearance before the Court by August 21, 2017. Doc.
39. On August 26, 2017, Mr. Evans requested a two-week extension of time to find new counsel.                                 I
Doc. 42. The Court granted his request and directed him to either have substitute counsel enter
an appearance by September 11, 2017, or proceed pro se. Doc. 43. To date, no substitute
counsel has entered an appearance before the Court. Consequently, Mr. Evans is a pro se litigant.
                                                                                                                              I
                                                                                                                              I
             On September 19, 2016, Defendants moved for summary judgment. Docs. 24-27. After

myriad status conferences, settlement conferences, and extensions of time, the Court endorsed

Defendants' proposed briefing schedule, pursuant to which Mr. Evans' response in opposition to

their summary judgment motion was due on or before August 30, 2018. Doc. 62.

             Rather than filing a formal or informal response in opposition to Defendants' summary

judgment motion, on August 30, 2018, Mr. Evans submitted a letter to the Court in which he

wrote that he no longer wanted to proceed to trial. Doc. 63. Instead, Mr. Evans wanted to

resume settlement talks with Defendants. Id.

             Defendants have advised the Court that they are disinclined to resume settlement talks.

Doc. 64. Rather, Defendants request that this Court deem their motion for summary judgment

fully briefed and unopposed. Id.

             The Court will not direct the parties to engage in further settlement talks. The Court

hereby ORDERS Mr. Evans to respond to Defendants' motion for summary judgment by

December 8, 2018. Mr. Evans is warned that failure to respond to Defendants' motion will

result in the Court deeming Defendants' motion fully briefed and ripe for judgment.

         This Order, and the deadline contained herein, supersedes the nearly identical Order filed

on September 17, 2018, and the deadline contained therein. See Doc. 65. The Clerk of Court is

respectfully directed to mail a copy of this Order to Mr. Evans. 2

         It is SO ORDERED.

    Dated:      November 8, 2018
                New York, New York

                                                                   Edgardo Ramos, U.S.D.J.


2
 Mr. Evans has informed the Court that he did not receive a copy of the Court's September 17,
2018, Order. The Clerk of Court is further directed to mail a copy of that Order, Doc. 65, to Mr.
Evans.

                                                      2
